Voya Insurance and Annuity Company Deferred Modified Guaranteed Annuity Prospectus Voya SmartDesign Multi-Rate Index Annuity May 1, 2015 This prospectus describes Voya SmartDesign Multi-Rate Index Annuity, a group and individual deferred modified guaranteed annuity contract (the “Contract”) offered by Voya Insurance and Annuity Company (“VIAC” the “Company,” “we,” or “our”). The Contract is available in connection with certain retirement plans that qualify for special federal income tax treatment (“qualified Contracts”), as well as those that do not qualify for such treatment (“non-qualified Contracts”). We currently do not offer this Contract for sale to new purchasers. The Contract provides a means for you to allocate your single premium payment to one or more Accounts available under the Contract. Available Accounts include the: · Interest Account, which provides contract value based on the daily crediting of interest at a rate that yields an annual specified Guaranteed Interest Rate; · Term Indexed Account, which provides contract value based on the crediting at the end of the Term of an interest rate that reflects certain changes in a market index (“Index”) specified in the Contract (currently, The Standard and Poor’s 500 Composite Stock Price Index (the “S&P 500®”)) during the Term; and · Annual Indexed Account, which provides contract value based on the annual crediting of an interest rate that reflects certain changes in an Index (currently, the S&P 500®) during that contract year. We generally offer several Terms for each Account. You may allocate your premium payment to more than one Account, but you must select the same Term across all Accounts. Your contract value will vary to reflect interest credited under the Interest Account (on a daily basis) and the Annual Indexed Account (on an annual basis). Your contract value will not vary to reflect interest under the Term Indexed Account prior to the end of the Term. The interest earned on your money, as well as your principal, is guaranteed as long as you hold them until the expiration of the applicable Term. Contract values surrendered, withdrawn, or applied to an annuity option prior to that time are subject to a Market Value Adjustment, the operation of which may result in upward or downward adjustments in values, and may be subject to a surrender charge. You bear the risk that you may receive less than your principal if we take a Market Value Adjustment. You have the right to return a Contract within 10 days after you receive it for a refund of the adjusted contract value (which may be more or less than the premium payment you paid) or, if required by your state, the original amount of your premium payment. Longer free look periods apply in some states and in certain situations. Your free look rights depend on the laws of the state in which you purchase the Contract. PLEASE REFER TO OF THIS PROSPECTUS FOR A DISCUSSION OF THE RISK FACTORS ASSOCIATED WITH THE CONTRACT. This prospectus provides information that you should know before investing and should be kept for future reference. The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. An investment in this contract is not a bank deposit and is not insured or guaranteed by any bank or by the Federal Deposit Insurance Corporation or any other government agency. We pay compensation to broker/dealers whose registered representatives sell the Contract. See “Other Contract Provisions – Selling the Contract,” for further information about the amount of compensation we pay. SD Multi-Rate Index Table of Contents Page Index of Special Terms 1 summary: charges 2 Summary: The contract’s Accounts and risk factors 2 VOYA Insurance AND ANNUITY Company 4 Financial Statements 4 The Annuity Contract 4 The Interest Account 6 The Term Indexed Account 7 The Annual Indexed Account 9 Market Value Adjustment 10 Contract Provisions 11 Withdrawals14 Death Benefit 16 Charges 18 The Annuity Options 19 Other Contract Provisions 21 Other Information 24 Federal Tax Considerations 26 APPENDIX A – Term Indexed Account Examples A-1 APPENDIX B – Annual Indexed Account ExamplesB-1 APPENDIX C – Market Value Adjustment Examples C-1 APPENDIX D – Surrender Charge for Excess Withdrawals ExamplesD-1 SD Multi-Rate Index Index of Special Terms The following special terms are used throughout this prospectus.
